DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        RAQUEL FERNANDES,
                            Appellant,

                                    v.

              UROLOGY CENTER OF SOUTH FLORIDA,
                          Appellee.

                              No. 4D20-2765

                          [November 9, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; John S. Kastrenakes, Judge; L.T. Case No. 50-2020-CA-
000994-AXXXX-MB.

  Jason S. Remer and Rainier Regueiro of Remer & Georges-Pierre, PLLC,
Miami, for appellant.

  Kenneth M. Rehns of Ward Damon PL, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

WARNER, DAMOORGIAN and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.